Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of a “device for determining a concentration of a biomarker in a biological sample” in claim 1 is not fully supported by the specification as originally filed since this broad recitation of such a device encompasses devices that use any technique for measuring a concentration of a biomarker including electrical sensor devices, immunoassay devices, nuclear magnetic resonance devices, acoustic devices, magnetic devices, etc. However, the specification only describes the device for determining a concentration of a biomarker in a biological sample in the kit as being as device which measures a maximum rate of turbidity formation in a sample, such as a UV-vis spectrophotometer or another optical device which measures optical scattering, or even the human eye. See paragraph 0056 in the specification where the device for measuring a concentration of a biomarker in the kit is described. In addition, the device for measuring a concentration of a biomarker in the kit is described in the specification as being configured to correlate a measured turbidity of a sample to a concentration of a biomarker in the sample, such as by comparing the measured turbidity of the sample to a calibration curve that plots a maximum rate of turbidity formation at different known biomarker concentrations. Therefore, the device for measuring a concentration of a biomarker in the kit as described in the specification cannot be any and all devices, but must be a device which is configured to both measure a turbidity of a sample and correlate the measured turbidity to a concentration of a biomarker in a sample. It is not clear that the inventor or a joint inventor or the inventor(s), at the time the application was filed, had possession of the entire broad scope encompassed by the recitation of a “device for determining a concentration of a biomarker in a biological sample” as recited in claim 1 since the specification only contains support for a device that is configured to measure a concentration of a biomarker in a biological sample by measuring a turbidity of the sample and correlating the measured turbidity to a biomarker concentration. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5-6 of claim 1, the phrase “radically ATRP polymerizable monomers” is indefinite since it is not clear what “radically ATRP” means. Does this phrase refer to monomers which are capable of undergoing atom transfer radical polymerization (ATRP) to form a polymer? It is not clear how the term “radically” is used to modify the phrase “ATRP polymerizable monomers” in claim 1. On line 9 of claim 1, the phrase “a device for determining a concentration of a biomarker in a biological sample” is indefinite since it is not clear what constitutes being this device in the kit. Can any and all devices be included in the kit for performing the function of determining a concentration of a biomarker in a biological sample, or do only some types of specific devices have the ability to measure a concentration of a biomarker in a biological sample based upon the chemistry of a reaction performed with the components of the kit? Claim 1 is also indefinite since it is not clear how the kit serves to measure a concentration of a biomarker in a biological sample based upon the ATRP polymerization reaction of the monomers performed by the components of the kit. 
Claim 2 is indefinite since it is not clear what the “detector” in the kit serves to detect. The specification only describes a detector in the kit which measures or detects turbidity of a sample as a polymer is formed in the sample. See this same problem in claim 18.
Claim 3 is indefinite since it is not clear how a chart or a processor can determine the concentration of a biomarker in a sample. The specification describes the device for determining a concentration of a biomarker in a sample as a device which is configured to both measure a turbidity of a sample (i.e. a spectrophotometer) and correlate the measured turbidity to a concentration of a biomarker in a sample. It is not clear how a simple chart or a processor can perform both of these functions by themselves. See this same problem in claims 13, 15 and 16.
On lines 1-2 of claim 5, the phrase “the plurality of atom transfer radically polymerizable monomers” should be changed to –the plurality of ATRP polymerizable monomers—so as to use the same terminology as recited in claim 1. On lines 2-3 of claim 5, the phrase “the polymerization reaction” lacks antecedent basis. On lines 3-4 of claim 5, the phrase “the polymer poly(N-isopropyl acrylamide)” lacks antecedent basis. 
On line 17 of claim 7, the phrase “2-methyoxyethyl vinyl ether” is repeated twice. See this same problem in claim 8.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record, including the prior art to Jakubowski et al (US 2009/0171024) described below, teaches or fairly suggests a kit for detecting a concentration of a biomarker, such as hemoglobin, in a biological sample comprising a first container comprising a plurality of atom transfer radical polymerization (ATRP) initiators, a second container comprising a plurality of ATRP polymerizable monomers that are able to form a polymer exhibiting a lower critical solution temperature (LCST) at or above which the polymer precipitates and a reducing agent, and a device which is configured to both measure a turbidity of a sample (i.e. a spectrophotometer) and correlate the measured turbidity to a concentration of a biomarker in a sample (i.e. a chart or processor).
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Jakubowski et al (US 2009/0171024) who teach of a polymerization process comprising polymerizing first radically polymerizable monomers with an ATRP initiator in a reaction medium comprising a reducing agent; and Bruns et al (US 10,983,122) which corresponds to the parent application of this application.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 27, 2022